CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?179940033131407-...




                                                     1:18-cv-05774-AT
                                                  United States v. Zak et al
                                                 Honorable Amy Totenberg

                                        Minute Sheet for proceedings held on 04/30/2021.


              TIME COURT COMMENCED: 1:00 P.M.
              TIME COURT CONCLUDED: 2:35 P.M.                    COURT REPORTER: Shannon Welch
              TIME IN COURT: 1:32                                DEPUTY CLERK: Harry Martin
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                Eric Aberg representing United States
         PRESENT:                   Sean Akins representing Ecovest Capital, Inc.
                                    Niles Elber representing Claud III Clark
                                    Amee Frodle representing Ecovest Capital, Inc.
                                    Carlos Gonzalez representing Carlos A. Gonzalez
                                    Erin Hines representing United States
                                    Robert Khayat representing Claud III Clark
                                    Kandyce Korotky representing Ecovest Capital, Inc.
                                    Matthew Miller representing Ecovest Capital, Inc.
                                    Nicholas Pastan representing Ecovest Capital, Inc.
                                    Harris Phillips representing United States
                                    Benjamin Razi representing Ecovest Capital, Inc.
                                    Beatriz Saiz representing United States
                                    Ross Sharkey representing Claud III Clark
                                    Thomas Vanaskie representing United States
         PROCEEDING
                                    Status Conference(Other Proceeding Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:               See Transcript
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                             4/30/2021, 2:37 PM
